Citation Nr: 1231445	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis, claimed as sinus problems.

2.  Entitlement to service connection for a left leg disability, claimed as swelling, to include as secondary to a service-connected right foot bunionectomy.

3.  Entitlement to service connection for a right leg disability, claimed as swelling, to include as secondary a service-connected left foot bunionectomy.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial disability evaluation in excess of 10 percent for status post left foot bunionectomy.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for status post right foot bunionectomy.

7.  Entitlement to an initial compensable disability evaluation for chronic allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 2005, including service in the Southwest Asia theater of operations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision and November 2008 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Reno, Nevada, respectively.  The June 2007 rating decision, inter alia, granted service connection and assigned a noncompensable disability evaluation each for status post bunionectomy with residual scar of the left and right foot, effective January 22, 2007; and denied service connection for chronic rhinitis, sinusitis/allergies, esophageal reflux, and bilateral leg swelling and numbness.  The November 2008 DRO decision, inter alia, granted service connection for gastroesophageal reflux (GERD) and assigned a 10 percent disability evaluation, effective from January 22, 2007; granted service connection and assigned a noncompensable disability evaluation for chronic allergic rhinitis, effective January 22, 2007, and increased the disability evaluation from 0 percent to 10 percent each for status post left and right foot bunionectomy, effective from January 22, 2007.  However, as those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

During the course of the appeal, jurisdiction of this case was transferred to the RO in Reno, Nevada.

The Board notes that the Veteran was granted service connection for a tender scar, status post left foot bunionectomy, effective from October 9, 2008, in a February 2010 DRO decision.  There is no documentation in the claims file or Virtual VA showing that the Veteran has appealed that decision to date.  Accordingly, that issue is not currently before the Board.

In the Veteran's December 2008 substantive appeal, she requested a Travel Board hearing before the Board.  A hearing was scheduled to be held in May 2010.  However, she failed to report for her hearing.  Thus, her Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).  In January 2010 the Veteran testified before a DRO at the RO with regard to her increased rating claims.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for left and right leg disabilities; entitlement to an initial disability evaluation in excess of 10 percent for GERD, for left and right foot bunionectomies; and entitlement to an initial compensable disability evaluation for chronic allergic rhinitis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sinusitis has not been present at any time during the pendency of this claim.
CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in a March 2007 letter that explained what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, private treatment records, and the report of an October 2008 VA examination.  A review of that report of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examination appears complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that while the Veteran has been afforded a VA examination in response to her claimed sinusitis, a VA medical opinion has not been obtained, but has determined that VA has no duty to obtain medical opinion in response to this claim.  In this case, while the Veteran was diagnosed with sinusitis during service, there is no competent evidence reflecting the presence of a current diagnosis of sinusitis.  As the Veteran has not presented a prima facie case for service connection for sinusitis, a remand for an opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

For Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  In this case, the Veteran claims that she has sinusitis that is related to her service.  However, there is no evidence that the Veteran has been diagnosed with this disability during the pendency of this claim.  In addition, she has not claimed, nor does the evidence raise the issue of, any other undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service.  Accordingly, this provision is inapplicable to this case.

Analysis

The Veteran contends that she has sinusitis, claimed as sinus problems, that is related to her service.

The Veteran's STRs include a November 2003 emergency physician record which reflects symptoms of a cough with phlegm and green sputum and a diagnosis of acute sinusitis.

VA treatment records include an August 2009 CT scan of the sinuses that was provided in response to the Veteran's complaints of chronic nasal congestion and post nasal drip that caused sore throats.  The CT scan revealed that the frontal, sphenoid, maxillary, and ethmoid sinuses were clear without evidence of concha bullosa.

The Veteran had a VA nose, sinus, larynx, and pharynx examination in October 2008 at which time she presented with a history of chronic sinusitis since her service in Afghanistan in 2003.  On examination, she was diagnosed with allergic rhinitis for which she was later granted service connection.  However, she was not diagnosed with sinusitis or any other sinus-related disability.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no medical evidence showing that any sinusitis has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have sinusitis; she has accordingly not shown a current disorder for which service connection can be granted.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of her correspondence to VA.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As discussed above, there is no medical evidence of the presence of sinusitis during the pendency of this claim.

For the foregoing reasons, the claim for service connection for sinusitis must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for sinusitis is denied.




REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement of service connection for a left and right leg disability, claimed as swelling, to include as secondary to service-connected bilateral bunionectomy; entitlement to an initial compensable disability evaluation for chronic allergic rhinitis; and entitlement to an initial disability evaluation in excess of 10 percent for GERD, a left bunionectomy, and a right bunionectomy.

Service Connection Claims

The Veteran contends that he has a bilateral leg disability, claimed as swelling of the right and left leg, to include as secondary to her service-connected bilateral bunionectomy.

Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550- 51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  The Veteran has not been apprised of the information and evidence necessary to substantiate her claims for service connection for a left and right leg disability on a secondary basis, to include aggravation.  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 (2011), which pertains to secondary service connection, was amended to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  
Accordingly, upon remand, the Veteran should be notified of the information and evidence not of record that is necessary to substantiate her claims for service connection for a left and right leg disability on a secondary basis. 

On review of the claims file, the STRs are void of findings, complaints, symptoms, or any diagnosis of a disability of either the left or right leg.

On October 2008 VA feet examination, the Veteran presented with complaints of pain and swelling in her legs.  The examiner diagnosed status post bilateral bunionectomy with residual pain and leg swelling and degenerative joint disease.
VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examinations in response to her claim for service connection for a bilateral leg disability, as it is unclear to the Board whether the Veteran currently has a currently diagnosed bilateral leg disability and the record does not include an opinion as to whether any current bilateral leg disability is proximately due to the service-connected bilateral bunionectomy.

Increased Rating Claims

With regard to the Veteran's service-connected GERD, a December 2009 VA treatment record reflects complaints of burning in the mid-chest with regurgitation.  While she had been able to control these symptoms with Tums and Alka-seltzer along with a special diet, she reported that her symptoms had worsened.

With regard to the Veteran's service-connected chronic allergic rhinitis, in a January 2010 statement she stated that she had an episode of rhinitis in December 2009 and included a photo which she contends showed redness with swelling of the face and around the eyes, nose, and lips.  During the January 2010 DRO hearing, she testified that she experienced episodes of rhinitis a couple of times a month and that the December 2009 episode lasted six hours.

With regard to the Veteran's service-connected bilateral bunionectomy, during the January 2010 DRO hearing, she testified that since her surgery she has experienced right foot pain rated a six out of ten on the pain scale when walking up a flight of stairs.  She stated that her right foot is not as bad as her left foot which she rated nine out of ten on the pain scale when active.  As regards loss of motion of her feet, she indicated that she cannot "go up on the balls of my feet" and that she has to put her feet up at the end of the day.  She also testified that she now wears shoe inserts.

The record reflects that the Veteran was last afforded VA examinations regarding her GERD, chronic allergic rhinitis, and bunionectomies in October 2008.  Given the reported worsening of the Veteran's disabilities since her last VA examinations, the Board finds that new VA examinations are necessary in order to decide the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)  (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)  (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA medical treatment received by the Veteran through December 2009.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).


Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should send the Veteran a Veteran Claims Assistance Act (VCAA) notice that notifies her of the information and evidence not of record that is necessary to substantiate her claims for service connection for a left and right leg disability on a secondary basis, to include by aggravation.  This notice must also inform the Veteran of which information and evidence, if any, that she is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on her behalf.  See 38 U.S.C.A. § 5103(a)  (West 2002); 38 C.F.R. § 3.159  (2011).

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated her for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since December 2009.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims folder, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folder and provide medical opinions in conjunction with the development requested herein.

3.  Then, schedule a VA examination to determine the current severity of the Veteran's service-connected GERD.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examination report or reports provide all information required for rating purposes and should specifically indicate the presence, and if so, frequency and severity, of the following symptoms: epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, hematemesis, melena, material weight loss, anemia or other nutritional insufficiency, or pain in the arm, shoulder, or substernal area.  The examiner should then indicate whether the symptoms, collectively, are productive of considerable or even severe impairment of health.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected GERD on her ability to work.  The supporting rationale for all opinions expressed must be provided.

4.  Then, schedule a VA examination to determine the current severity of the Veteran's service-connected chronic allergic rhinitis.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examination report or reports provide all information required for rating purposes, to include whether the Veteran has polyps, a greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected chronic allergic rhinitis on her ability to work.

5.  Then, schedule a VA examination to determine the current severity of the Veteran's service-connected left and right bunionectomies.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examination report or reports provide all information required for rating purposes and should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The extent of any incoordination, weakened movement and excess fatigability on use of the left and right foot should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, and/or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability of the left and right foot on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should state whether there is severe hallux valgus, equivalent to amputation of the great toe of the left and right foot.  The examiner should also state whether the hallux valgus has been operated with resection of the metatarsal head.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected bilateral bunionectomy on her ability to work.  The supporting rationale for all opinions expressed must be provided. 

6.  Then, schedule a VA examination to determine the nature and etiology of any current left and right leg disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current disability of the left and right leg, to include swelling.

(b)  Is it at least as likely as not (50 percent or more probability) that any current left or right leg disability was incurred in or aggravated by the Veteran's active service?  The examiner must consider the Veteran's statements regarding the incurrence of a bilateral leg disability, in addition to any statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 percent or more probability) that any current disability of the left or right leg is proximately due to or was aggravated by the service-connected bilateral bunionectomy?

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

7.  Thereafter, determine whether any additional development is required based upon any additional evidence obtained by virtue of the foregoing actions.  

Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the February 2010 statement of the case, pertaining to the Veteran's increased rating claims and February 2010 supplemental statement of the case, pertaining to the Veteran's service connection claims.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


